            Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                               )
JEREMY HUNT, et al.,                           )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )           Civil Action No. CBD-18-2485
                                               )
ALDI, INC.,                                    )
                                               )
       Defendant.                              )
                                               )

                           REPORT AND RECOMMENDATION

       This Report and Recommendation addresses the Joint Motion for Approval of Settlement

and Dismissal of Lawsuit with Prejudice (“Joint Motion”). ECF No. 67. Plaintiffs Jeremy Hunt

(“Hunt), Rochelle Anderson (“Anderson”), and David Martin (“Martin) (collectively

“Plaintiffs”) filed their Second Amended Complaint 1 (the “SAC”) on November 26, 2018, and

brought claims for overtime compensation under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq., ECF No. 18. Plaintiffs sought unpaid wages, liquidated damages, interest,

and reasonable attorneys’ fees and costs from Defendant Aldi, Inc. (“Aldi”). The parties’

settlement agreement (“Settlement Agreement”) (ECF No. 67-2) states that Defendant will pay a


1 This proceeding commended on August 13, 2018, when Plaintiffs Hunt, Anderson, Martin, and
Robert Simmons brought claims for overtime compensation and unpaid wages, under the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., the Maryland Wage and Hour Law
(“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401, et seq., the Maryland Wage Payment and
Collection Law (“MWPCL”), Md. Code Ann., Lab. & Empl. §§ 3-501, et seq., and the Virginia
Minimum Wage Act (“VMWA”), Va. Code § 40.1-28.8, et seq. An amended complaint was
filed on November 5, 2018, which dismissed the Maryland and Virginia claims, and the claims
of Robert Simmons. The SAC was filed on November 26, 2018, in which Plaintiffs sought
damages solely for an overtime claim under FLSA. ECF No. 18. The Joint Motion concerns this
SAC.

                                               1
          Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 2 of 14



total sum of $62,626.98 to be divided as follows: Plaintiff Hunt would receive $10,000 in

compensation for his claims; 2 Plaintiff Martin would receive $7,757.50 in compensation for his

claims; 3 and Plaintiff Anderson would receive $7,395 in compensation for her claims. 4 Parties

also agreed that Defendant would pay Plaintiffs’ counsel $37,474.48 for reimbursement for

attorneys’ fees and costs incurred throughout these proceedings. 5

       Pursuant to 28 U.S.C. § 636 and Local Rule 301, the Honorable Paula Xinis referred this

matter to the undersigned for the making of a Report and Recommendation. ECF No. 70. I have

reviewed the Joint Motion, the accompanying memorandum, and the applicable law. The issues

have been fully briefed and no hearing is necessary. See Local Rule 105.6 (D. Md.). For the

reasons stated herein, I recommend that the Court GRANT the parties’ Joint Motion without

modification as: (1) there exists a bona fide dispute; (2) the Settlement Agreement is both fair

and reasonable under the Saman test; and, (3) the agreed to attorneys’ fees appear to be

reasonable under Saman.




2 Defendant has agreed to pay Hunt $5,000 for alleged unpaid wages, and $5,000 for alleged
liquidated damages and/or interest on back wages, for a total compensation of $10,000.00.
3Defendant has agreed to pay Martin $3,878.75 for alleged unpaid wages, and $3,878.75 for
alleged liquidated damages and/or interest on back wages, for a total compensation of $7,757.50.

4Defendant has agreed to pay Anderson $3,697.50 for alleged unpaid wages, and $3,697.50 for
alleged liquidated damages and/or interest on back wages, for a total compensation of $7,395.00.

5 The pro rata share of individual Plaintiffs’ fees and expenses are as follows: Hunt incurred fees
and expenses of $14,898.91; Martin incurred fees and expenses of $11,557.83; and Anderson
incurred fees and expenses of $11,017.74
                                                 2
          Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 3 of 14



   I.      Analysis

           A. A Bona Fide Dispute Exists

        Congress enacted the FLSA to protect workers from poor wages and long hours, which

are often the result of power imbalances between workers and employers. Saman v. LBDP, Inc.,

No. Civ. A. DKC-12-1083, 2013 WL 2949047, at *2 (D. Md. June 13, 2013). Even when parties

submit a joint motion seeking approval for a settlement agreement, the Court must undertake a

multi-step review of the agreement and any attorneys’ fees requested to ensure its

reasonableness. Id. at 3. “[A]s a first step, the bona fides of the parties’ dispute must be

examined to determine if there are FLSA issues that are ‘actually in dispute.’” Id. (citing Lane

v. Ko–Me, LLC, Civ. A. No. DKC–10–2261, 2011 WL 3880427, at *2 (D. Md. Aug. 31, 2011)

(citation omitted)).

        A bona fide dispute exists in this case. Plaintiffs make the following allegations.

Plaintiffs contend they were employees of Aldi, Inc., a national grocery chain, which Defendant

operated. Pls.’ Second Am. Compl. 2. They further state that Defendant “sell[s] discount food

and beverage items.” Id. Plaintiffs worked as Store Managers at various stores of the Frederick

Division of Defendant. Mem. in Supp. of J. Mot. 1, ECF No. 67–1. Plaintiff Hunt worked for

Defendant from approximately June 2015 until November 2017; Plaintiff Anderson worked for

Defendant from approximately January 2016 until November 2017; and Plaintiff Martin worked

for Defendant from approximately January 2013 until December 2017. Pls.’ Second Am.

Compl. ¶¶ 11-13. During their employment, Plaintiffs allege that Defendant “failed to properly

classify the Store Manager positions . . . and pay them overtime hours worked.” Mem. in Supp.

of J. Mot. 2. Specifically, Plaintiffs allege that Store Managers spend almost all of their time

performing general labor tasks, like Defendant’s other employees, such as stocking shelves,



                                                  3
          Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 4 of 14



unloading trucks, and sweeping floors, which led to Plaintiffs working excessive hours. Pls.’

Second Am. Compl. 2-3. Plaintiffs allege they were typically scheduled to work fifty (50) hours

a week, but claim to have routinely worked anywhere from sixty (60) to seventy (70) hours a

week, and sometimes worked eighty (80) hours a week. Id. at ¶ 53. Plaintiffs were paid an

hourly rate. Id. at 47. Plaintiffs further allege that they did not receive overtime (“time and a

half”) wages for working over forty hours a week. Id.

       Defendant denied that Plaintiffs’ duties resembled that of a grocery store clerk. Def.’s

Answer 13-14, ECF No. 23. Defendant also denied that Plaintiffs were paid hourly wages. Id. at

16-17. Further, Defendant denied all allegations related to Plaintiffs working more than forty

(40) hours a week, and Defendant avers that Plaintiffs were paid a salary that covered any hours

worked over forty (40) hours. Id. at 17-19. Defendant makes no admission of liability and at all

times denies the allegations asserted by Plaintiffs. Mem. in Supp. of J. Mot. 2. Therefore, the

Court is satisfied that a bona fide dispute concerning FLSA issues exists in this case.

           B. The Settlement Agreement Passes the Saman Test

       If a bona fide dispute exists, the next step in the analysis is to assess the fairness and

reasonableness of a settlement agreement using the following factors:

       (1) the extent of discovery that has taken place; (2) the stage of the proceedings,
       including the complexity, expense and likely duration of the litigation; (3) the
       absence of fraud or collusion in the settlement; (4) the experience of counsel who
       have represented the plaintiffs; (5) the opinions of [ ] counsel ...; and (6) the
       probability of plaintiffs’ success on the merits and the amount of the settlement in
       relation to the potential recovery.

Saman, 2013 WL 2949047, at *3 (quoting Lomascolo v. Parsons Brinckerhoff, Inc., No. 08-cv-

1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009)). Here, the Settlement Agreement

appears to be fair and reasonable under the Saman factors.




                                                  4
          Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 5 of 14



               1. Extent of discovery

       According to the Joint Motion, the parties engaged in formal discovery, including

propounding interrogatories, requests for production of documents, and in conducting several

depositions. Mem. in Supp. of J. Mot. 3, 8. Although there are still outstanding issues that have

not been resolved, exchanging discovery allowed the parties to evaluate the strengths and

weaknesses of their respective cases, and conclude that settlement was in the parties’ best

interest. Id. at 8. Within discovery, parties exchanged information relating to the crux of the

case including “specific duties performed by Plaintiffs and their compensation, and covered

some damages questions, such as the hours Plaintiffs claimed to have worked and what hours

their salaries were intended to cover.” Id. Accordingly, the Court finds parties had sufficient

opportunity to obtain evidence and evaluate the likelihood of success in the event of further

proceedings in the litigation.

               2. Stage of the Proceedings

       This settlement comes approximately a year and a half after the case was filed. The

parties exchanged a significant amount of discovery, participated in telephone conferences with

Judge Xinis, and filed extensive contested motions. This case consists of complex issues,

including Plaintiffs’ motion for conditional certification of a class under the FLSA, and

Defendant’s motion to compel Plaintiffs to arbitration. ECF Nos. 51, 58.

       The parties began extensive negotiations after the Court denied Plaintiffs’ motion for

conditional certification of a class under FLSA (ECF No. 65). Mem. in Supp. of J. Mot. 2-3.

Further, parties jointly requested the Court to stay the proceedings for sixty (60) days to allow

for settlement discussions. ECF No. 66. After several weeks, the parties were able to come to an

agreement. The parties settled before summary judgment motions were filed. Due to the



                                                 5
            Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 6 of 14



complexity of the case, it is unlikely that further negotiations and/or discovery would have

resulted in a different outcome.

                 3. Absence of Fraud or Collusion

          There is no evidence that the Settlement Agreement is the product of fraud or collusion.

“There is a presumption that no fraud or collusion occurred between counsel, in the absence of

any evidence to the contrary.” Saman, 2013 WL 2949047, at *5 (quoting Lamscolo, 2009 WL

3094955, at 12). The parties contend that settlement terms were reached after the Court made a

ruling in this case, that substantially impacted positions. 6 Mem. in Supp. of J. Mot. 9. Further,

the parties negotiated for several weeks in order to agree to the specific settlement terms. Lastly,

the parties aver that the settlement is in their best interests. Mem. in Supp. of J. Mot. 8. The

Court is satisfied that the Settlement Agreement is a result of the parties’ arm’s-length

negotiations.

                 4. Experience of Counsel

          Plaintiff is represented by the law offices of Peter T. Nicholl. In support of the Joint

Motion, Plaintiffs’ counsel provided the declaration of George E. Swegman, who is Plaintiffs’

lead counsel. Decl. of George E. Swegman (“Swegman Declaration”), J. Mot. Ex. B, ECF No.

67-3. Mr. Swegman has been in practice for over forty (40) years and has litigated more than

twenty (20) single or multiple plaintiff FLSA actions in the past five years. Mem. in Supp. of J.

Mot. 10, J. Mot. Ex. B, Decl. of George E. Swegman ¶ 18. Other counsel for Plaintiffs include

Ben Davis, who has been admitted to the bar for thirteen years, as well as Michael Brown and

Kelly Burgy who have been admitted to the bar for less than five years. Accordingly, the Court




6
    Judge Xinis denied Plaintiffs’ motion for conditional certification of a class under FLSA.
                                                    6
            Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 7 of 14



is satisfied that Plaintiffs’ counsel is sufficiently experienced in this area of law to represent

Plaintiffs in this matter.

                 5. Opinions of Counsel

          Counsel for both parties believe the Settlement Agreement is in their clients’ best

interests. Mem. in Supp. of J. Mot. 8. Both parties agreed that there was a possibility that

Plaintiffs could prevail, and Defendant would be faced with a monetary judgment; but also, that

Defendant could prevail, which would bar Plaintiffs from recovering any damages. Mem. in

Supp. of J. Mot. 6-7. The parties contend that the Settlement Agreement, “fully resolves all of

Plaintiffs’ claims for wages, liquidated damages, interest, and attorneys’ fees and costs.” Mem.

in Supp. of J. Mot. 3-4. In fact, “the [p]arties…submit that the terms of this settlement are fair,

reasonable and resolve a bona fide dispute between the [parties], with respect to litigation and

damages. Mem. in Supp. of J. Mot. 1. Additionally, had this case proceeded to trial, parties

would have endured an “expensive, lengthy trial, with risk to both sides,” as well as a delay in

resolution of the case, with “possib[le] post-trial motions and appeals.” Mem. in Supp. of J.

Mot. 9.

                 6. Probability of Plaintiff’s Success on the Merits and the Amount of the
                    Settlement in Relation to the Potential Recovery

          According to the Joint Motion, Plaintiffs are receiving a reasonable award in light of the

individual situations with each Plaintiff. Mem. in Supp. of J. Mot. 11. Although there is no

mention of how much Plaintiffs anticipated recovering, the Joint Motion discusses some

difficulties Plaintiffs face in order to prevail on the merits of this case. Plaintiffs have the burden

to prove the amount of damages, which Parties contend would be difficult in this case. Id.

Additionally, although Plaintiffs contend that the position of Store Manager was misclassified

with Defendant based on the duties they were required to perform, Plaintiffs realize that the

                                                   7
          Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 8 of 14



generic position of manager, is traditionally entitled to the executive exemption. Id. There is

documentary evidence to support both sides of this argument. Id. The Settlement Agreement

represents a recovery of an overtime rate of (time and a half), ten overtime hours per week, and

considered a two-year statute of limitations. Given the challenges Plaintiffs face in this case, the

Settlement Agreement ensures Plaintiffs receive a reasonable compromise. Id.

           C. Attorneys’ Fees

       The final step in this inquiry is an independent assessment of the reasonableness of any

attorneys’ fees that may be included in a settlement agreement. Saman, 2013 WL 2949047, at *3

(quoting Lane, 2011 WL 3880427, at *3). In the course of this independent assessment, the

Fourth Circuit has instructed district courts to consider certain factors, including:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4)
       the attorney’s opportunity costs in pressing the instant litigation; (5) the
       customary fee for like work; (6) the attorney’s expectations at the outset of the
       litigation; (7) the time limitations imposed by the client or circumstances; (8) the
       amount in controversy and the results obtained; (9) the experience, reputation and
       ability of the attorney; (10) the undesirability of the case within the legal
       community in which the suit arose; (11) the nature and length of the professional
       relationship between attorney and client; and (12) attorneys’ fees awards in
       similar cases.

Id. at *6–7 (citing Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978)). When a

claim for attorneys’ fees is filed in the federal court in Maryland, there is an extra layer of

complexity arising from the Court’s Local Rules which includes an appendix listing “Rules and

Guidelines” for how parties are to request reimbursement of fees. Local Rules, App. B (D. Md.

Dec. 1, 2018).




                                                  8
           Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 9 of 14



         Here, Plaintiffs’ counsel seeks $37,474.48 in attorneys’ fees and litigation expenses. 7

Mem. in Supp. of J. Mot. 11. In the Joint Motion, Plaintiffs address each of the Saman factors

with varying degrees of depth. Certain factors were more significant to the determination of

reasonableness in this case and are therefore addressed in detail infra. The remaining factors—

while addressed in the Joint Motion—present no novel issues or have a significant impact on the

reasonableness of the attorneys’ fees requested. 8

               1. The Time and Labor Expended

         The amount of “time and labor expended” by counsel on a particular case is an essential

starting point for assessing the reasonableness of the total amount of fees requested.

Accordingly, detailed information concerning the tasks performed by counsel during the hours

they billed for a client’s case is necessary for the Court to make an accurate assessment. See

United Food & Commercial Workers Unions v. Magruder Holdings, Inc., No. GJH-16-2903,

2017 WL 3129192, at *4 (D. Md. July 21, 2017) (noting the movant attached “a summary of the




7
  The litigation expenses include filing and service fees, which totaled $5,166.31. Mem. in Supp.
of J. Mot. 11. Specifically, Plaintiffs request $400 for the filing fee, $90 for the fee to effect
service, and $4,676.31 for court reporting services. Mem. in Supp. of J. Mot. Ex. B. Plaintiffs
initially reported total fees of $351,185.42. Id. However, Plaintiffs submit that most of the
litigation and discovery done in this case, focused on the conditional certification, in which
Plaintiffs were unsuccessful. Id. Accordingly, the Court is only considering attorney’s fees for
work that was done apart from the conditional certification.
8
    The remaining Saman factors are:

         (3) the skill required to properly perform the legal services rendered; (4) the
         attorney’s opportunity costs in pressing the instant litigation; . . . (7) the time
         limitations imposed by the client or circumstances; . . . (10) the undesirability of
         the case within the legal community in which the suit arose; [and] (11) the nature
         and length of the professional relationship between attorney and client . . . .

Saman, 2013 WL 2949047, at *6–7 (citing Barber, 577 F.2d at 226 n.28).

                                                   9
         Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 10 of 14



legal services performed in the matter, broken down into date, attorney, narrative of the task,

hours expended, and fees charged”).

        Attached to the Joint Motion, Plaintiffs have provided a billing statement that explains

what legal services were rendered. This billing statement is broken down by date and includes

information on the individual who billed for the services, a description of the work conducted,

and the total number of minutes spent on the particular task. Plaintiffs also provided a table that

indicated the hourly rates of the attorneys and paralegals who worked on the case, as well as the

total number of hours expended. J. Mot. Ex. B, Decl. of George E. Swegman ¶ 22. The Court

notes that this billing statement was not organized by litigation phase, as required by the Local

Rules. See Local Rules, App. B(1)(b) (“Fee applications, accompanied by time records, shall be

submitted . . . organized by litigation phase.”); see also United Food & Commercial Workers

Unions, 2017 WL 3129192 at *4. Additionally, the billing statement did not specify which hours

were billed to the conditional certification compared to hours that were billed to other parts of

this case. However, in light of the fact that this is an unopposed motion for settlement, both

parties were represented by counsel, the parties spent several weeks negotiating a settlement, and

the final amount requested represents a significant reduction in the total amount of fees incurred

by Plaintiffs’ counsel, the Court is willing to accept the filing in its current format. Plaintiffs’

counsel should ensure any future submissions for attorneys’ fees are properly supported with

information that is sufficiently detailed and formatted in compliance with the Local Rules or risk

their request being denied. See, e.g., United Food & Commercial Workers Unions, 2017 WL

3129192, *4 (directing a plaintiff re-submit its request for attorney’s fees in an “organizational

format consistent with [the Local Rules]”).




                                                  10
         Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 11 of 14



               2. The Novelty and Difficulty of the Questions Raised

        Based on the allegations raised in the SAC, this case would have been a time consuming

one to litigate considering the fact that the parties would have been required to litigate the proper

classification of a Store Manager. Mem. in Supp. of J. Mot. 11, 13. This case commenced with

difficult issues, such as a motion for conditional certification of a class under FLSA, and a

motion to compel arbitration. Plaintiffs would have had to prove damages under FLSA,

specifically, how many overtime hours they worked and when they worked them, which would

have been difficult to tabulate. Furthermore, Plaintiffs faced a two-year statute of limitations

with these claims. These difficulties with Plaintiffs’ case raise the question if Plaintiffs would

have recovered all they alleged.

                3. (5) The Customary Fee for Like Work

        An additional factor considered by the Court is the customary fee attorneys charge for the

type of work the attorney seeks to be reimbursed. The Local Rules include guidelines listing a

presumptive range of reasonable hourly rates. Gonzales v. Caron, Civ. A. No. CBD-10-2188,

2001 WL 3886979, at *2 (D. Md. Sept. 2, 2011 (“[G]enerally this Court presumes that a rate is

reasonable if it falls within these ranges.”).

        Plaintiffs’ counsel is seeking to recover fees based on hourly rates that vary depending on

their experience. Mem. in Supp. of J. Mot. 12. Plaintiffs argue these rates are within the local

market rates. Id. For Mr. Swegman, Plaintiffs seek to recover a rate of $450 per hour. Mem. in

Supp. of J. Mot. Ex. B. Mr. Swegman has over forty (40) years of experience. These rates are

within the Local Rules’ guidelines for attorneys with over twenty (20) years of experience. See

Local Rules, App. B(3)(c). Plaintiffs’ counsel also seek to recover the following rates: $350 per

hour for Benjamin Davis, $225 per hour for attorneys Michael Brown and Kelly Burgy, and



                                                 11
         Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 12 of 14



$150 per hour for paralegals and other staff. Id. These rates are also within the Guidelines in the

Local Rules. Therefore, the Court finds these rates to be reasonable.

                4. (6) The Attorney’s Expectations at the Outset of the Litigation

        Plaintiffs’ counsel expected to recover a fee of approximately $500,000 at the outset of

this case. Mem. in Supp. of J. Mot. 14. Plaintiffs intended to bring the case as a class action,

however, as previously mentioned, the class certification was denied. By working for a

contingency fee, Plaintiffs’ counsel is not able to recover what was originally contemplated.

Furthermore, Plaintiffs’ counsel worked over 1000 hours on this case, totaling approximately

$351,185.42, but is only requesting, $37,474.48, which is significantly less than the labor hours

expended.

                5. (8) The Amount in Controversy and The Results Obtained

        According to the Joint Motion, the amount in controversy was disputed, and Plaintiffs

likely would have had difficulty proving damages at trial. Mem. in Supp. of J. Mot. 11, 14.

With this settlement, Plaintiffs would receive an amount near the amount they would likely have

recovered for back wages at trial, without the expense of litigating a jury trial, as well as the risks

of losing at trial. Id. at. 14. Therefore, due to intricate issues in this case, settlement is ideal for

both parties.

                6. (9) The Experience, Reputation and Ability of the Attorney

        As detailed above, Plaintiffs’ lead counsel asserts that he has significant experience with

FLSA claims. See supra Section I.B(4). Of note is the fact that he has litigated over twenty (20)

FLSA claims in the past five years and he has experience litigating individual and collective

actions. Mem. in Supp. of J. Mot. 14. Lastly, his reputation in the community speaks to his

experience in litigating FLSA claims. Id.



                                                   12
         Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 13 of 14



                 7. (12) Attorneys’ Fees Awards in Similar Cases

       Plaintiffs’ counsel’s request for reimbursement of $37,474.48 in attorney’s fees is

approximately sixty percent (60%) of the total damages Plaintiffs will be collectively receiving.

Counsel has not provided any examples of attorneys’ fees awards in similar cases, but a review

of a few cases from this district reveal this is a reasonable amount to recover considering the

number of Plaintiffs, the complexity of the issues at hand and the procedural posture of the

matter. See, e.g., Navarro v. Eternal Trendz Customs, LLC, Civ. A. No. TDC-14-2876, 2015

WL 898196 (D. Md. Mar. 2, 2015) (approving a settlement which included attorneys’ fees and

costs amounting to $3,545.20 where plaintiffs were awarded $4,291.49 and $1,298.89 in wages

and liquidated damages); Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404 (D. Md. 2014) (Grimm,

J.) (approving a settlement that was agreed to after informal discovery and alternative dispute

resolution, and that included $3,000 in attorneys’ fees and costs where plaintiff was awarded

$4,500 in wages and liquidated damages); Almendarez v. J.T.T. Enterprises Corp., Civ. No. JKS-

06-68, 2010 WL 3385362 (D. Md. Aug. 25, 2010) (granting attorneys’ fees 25 times the total

amount eight plaintiffs recovered after trial). Accordingly, the Court finds the ratio between

what Plaintiffs will recover and what Plaintiffs’ counsel will be reimbursed is in line with other

similar cases.




                                                13
         Case 8:18-cv-02485-PX Document 71 Filed 12/11/20 Page 14 of 14



   II.     Conclusion

   Considering the foregoing analysis, the parties have satisfied the requirements of the Saman

Test. It is therefore my recommendation that the Court GRANT the parties’ Joint Motion to

approve the settlement and to dismiss the lawsuit with prejudice.



December 11, 2020                                                           /s/

                                                            Charles B. Day
                                                            United States Magistrate Judge



CBD/pjkm




                                               14
